Name: Commission Regulation (EC) No 1820/97 of 19 September 1997 on the issuing of licences for traditional imports of bananas originating in the ACP States for the fourth quarter of 1997 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: Africa;  economic geography;  tariff policy;  international trade;  plant product
 Date Published: nan

 L 257/26 EN Official Journal of the European Communities 20 . 9 . 97 COMMISSION REGULATION (EC) No 1820/97 of 19 September 1997 on the issuing of licences for traditional imports of bananas originating in the ACP States for the fourth quarter of 1997 (Text with EEA relevance) of 1997 are higher than the quantities fixed by Regulation (EC) No 1433/97; whereas, as a result, a single reduction percentage should be fixed for each application indicating this country of origin pursuant to Article 1 6 (2) of Regula ­ tion (EEC) No 1442/93 ; Whereas this Regulation should take effect without delay in order to allow licences to be issued as quickly as possible, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Regulation (EC) No 3290/94 (2), Having regard to Commission Regulation (EEC) No 1442/93 of 10 June 1993 laying down detailed rules for the application of the arrangements for importing bananas into the Community (3), as last amended by Regulation (EC) No 1409/96 (4), and in particular Article 16 (2) second subparagraph thereof, Whereas Article 16 (2) of Regulation (EEC) No 1442/93 provides that where the quantities of bananas originating in one and the same ACP State listed in the Annex to Regulation (EEC) No 404/93 for which import licences are applied for exceed the quantity fixed for the period in question , the Commission is to set a single reduction percentage to all licence applications mentioning that country of origin ; Whereas Commission Regulation (EC) No 1433/97 (5) fixes quantities for imports of bananas into the Com ­ munity for the fourth quarter of 1997 for imports origin ­ ating in the ACP States under the traditional quantities imported ; Whereas, for Cameroon the quantities requested for tradi ­ tional imports of ACP bananas during the fourth quarter Article 1 For the fourth quarter of 1997, as regards licence applica ­ tions for traditional imports of bananas originating in the ACP States, import licences shall be issued :  for the quantity indicated in the licence application , multiplied by a reduction coefficient of 0,9729 for applications indicating the origin 'Cameroon',  in the case of applications indicating other origins, for the quantities indicated in the application . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 September 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 47, 25 . 2. 1993, p . 1 . (2) OJ L 349 , 31 . 12 . 1994, p . 105 . 0 OJ L 142, 12. 6 . 1993, p . 6 . (4) OJ L 181 , 20 . 7 . 1996, p . 13 . 5 OJ L 196, 24. 7. 1997, p . 52 .